internal_revenue_service number release date index number ------------------- ----------------------------- ------------------- ----------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 plr-103021-10 date march legend trust company a company b state x country y country z date date date date date date year year ------------------------------------------- ------------------------------- --------------------- ------------------- ------------------ ------------------ -------------------------- --------------------------- ---------------------- ----------------------- -------------------------- ---------------------- --- ------- plr-103021-10 year ------- a b c d e ------------- --- ----------- ---------------- -- dear ------------- this responds to a letter dated date submitted on behalf of trust requesting rulings regarding the treatment of certain income under sec_856 and sec_857 of the internal_revenue_code facts trust is a state x corporation that has elected to be treated as a real_estate_investment_trust reit beginning with its taxable_year that ended date trust is an international forest products company that is primarily engaged in activities associated with timberland operation and management_trust has represented that trust’s non- reit qualifying operations are conducted through a wholly-owned taxable_reit_subsidiary trust currently owns leases or manages approximately a acres of timberland and real_estate located in country y and country z trust’s country z timber_operations are conducted through company a a country z unlimited company in which trust has a b percent interest company a has elected to be treated as a partnership for u s federal_income_tax purposes company a through one of its wholly-owned subsidiaries company b a country z unlimited company that has elected to be a disregarded_entity for u s federal_income_tax purposes owns or leases approximately c acres of timberland company a is a participant in the country z emissions trading program the program the program is a regulatory program established by the country z government that sets a price on greenhouse gas ghg emissions in country z to create incentives to reduce such emissions the portion of the program pertaining to the forestry sector the forestry program was implemented on date with a retroactive effective date of date plr-103021-10 the forestry program is premised on the fact that carbon dioxide one of the ghgs that the program seeks to reduce can be temporarily removed from the atmosphere by forests and other woody vegetation specifically as trees grow they remove carbon dioxide present in the atmosphere through photosynthesis and store it in their trunks branches leaves and roots when trees are harvested the carbon dioxide they have stored is returned to the atmosphere consequently the forestry program is designed to create incentives for forest owners to not harvest trees without planting replacements under the forestry program the country z government allocates carbon emission units units each of which represents one ton of carbon dioxide removed from the atmosphere to certain forest owners to account for the carbon their forests have captured the forestry program effectively imposes land use restrictions on the forest owner by requiring the forest owner to surrender units if it harvests its trees and does not plant sufficient replacement trees the units serve as an offset for the loss in the value of the forest owner’s land as a result of the restrictions imposed by the program forest owners that are allocated units may hold them for use in future compliance periods or sell them in the country z market or in an international market allocated units are issued at no cost to the forest owner and under country z tax law no taxable_income arises on their receipt under the international financial reporting standards adopted by country z units are recorded as intangible assets of company a the forestry program has two different sets of rules one for owners of forests that were established before date pre-year forests and another for owners of forests established after date post-year forests owners of pre-year forests are mandatorily subject_to the forestry program the number of units that each pre- year forest owner will receive per acre of forest land is dependent on various factors such as the year the land on which the trees are grown was purchased and whether units were required to be retained to cover certain specified statutory exemptions if an owner of pre-year forests deforests more than d acres of trees without replanting such trees the owner must calculate and report the amount of carbon dioxide released into the environment and surrender an adequate number of units the units that the owner surrenders may be those previously allocated to such owner by the country z government or they may be purchased on the open market if an owner of pre-year forests sells its forest land the owner may not retain the units attributable to such forests the owner will be treated as transferring to the purchaser any units that were allocated to the owner that have not previously been sold or surrendered with respect to owners of post-year forests participation in the forestry program is elective the number of units that will be allocated to an owner of post- year forests that elects to participate in the forestry program electing post-year forest owners will be equivalent to the tons of carbon dioxide the owner’s trees have plr-103021-10 captured since date if the owner elects to join the forestry program by the end of year and since date if the owner elects to join the forestry program after year every e years an electing post-year forest owner must file an emissions return that reports the amount of carbon dioxide currently sequestered by its trees if the amount of the carbon dioxide reported falls below a previously reported level the electing post- year forest owner must surrender an adequate number of units to compensate for the decrease in the amount of carbon dioxide sequestered by the forest owner’s trees the units that the electing post-year forest owner surrenders may be those previously allocated to the owner by the country z government or they may be purchased on the open market if an electing post-year forest owner sells its forest land the owner may not retain the units attributable to those forests the owner will be treated as transferring any units that were allocated to it from the country z government that have not previously been sold or surrendered and the purchaser takes responsibility for any decrease in the amount of carbon dioxide sequestered by the trees on the land since the seller filed its last emissions return company a will be allocated units from the country z government attributable to its pre-year forests company a also expects to elect to participate in the forestry program with respect to its post-year forests pursuant to which company a will be allocated additional units from the country z government to monetize the units allocated to company a company a would open an account with the country z emission unit registry the registry which operates like a stock share registry the registry records entities that hold units and the number of units held the transfer of units between holders both within the registry and between international unit registries and the surrender of units by participants to meet their obligations under the program the sale of units could be made directly to companies that need to acquire units to surrender to the government outside of any market or units could be traded on a secondary market to brokers who hold and trade units or to parties that need units to comply with the program law and analysis qualification of units as real_estate_assets sec_856 of the code provides that at the close of each quarter of its tax_year at least percent of the value of a reit's total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_856 provides that the terms interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire plr-103021-10 leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder under this regulation real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law it is a well established principle of law that standing timber is treated as real_property for federal_income_tax purposes the united_states supreme court has stated that timber growing upon the land constituted a portion of the realty hutchins v king 68_us_53 in 115_fsupp_931 w d wis the court stated that under common_law and the law of the united_states growing timber has always been considered a portion of the real_property and the owner of that timber had an interest in so much of the soil as was necessary to sustain it in revrul_72_515 1972_2_cb_466 the service held that timber growing on the land is part of the land and that an exchange of timberlands of different qualities nevertheless constitutes a like-kind_exchange because both are land held for investment accordingly timberlands and the standing timber thereon constitute real_property and therefore real_estate_assets within the meaning of sec_856 although the definitions and examples of real_property and interest_in_real_property provided in the regulations are not exclusive the plain language of those regulations leads to the conclusion that any asset other than the physical real_estate itself must be inextricably tied or connected to the real_estate to fall within either of those definitions in this case the units allocated to company a by the country z government are intangible assets that are inextricably linked to the specific stands of growing trees that sequester carbon dioxide accordingly the units allocated to company a by the country z government qualify as real_estate_assets for purposes of sec_856 and sec_856 allocation of units sec_856 which was added to the code by division c of the housing and economic recovery act of p l provides inter alia that to the extent necessary to carry out the purposes of part ii of subchapter_m the secretary of the plr-103021-10 treasury is authorized to determine solely for purposes of this part whether any item_of_income or gain that does not qualify under sec_856 or sec_856 to satisfy the percent and percent reit gross_income tests nevertheless may be considered as gross_income that qualifies under sec_856 and sec_856 to satisfy the percent and percent reit gross_income tests the staff of the joint_committee on taxation in its general explanation of the tax legislation enacted in the 110th congress describes sec_856 as follows the provision authorizes the treasury_department to issue guidance that would allow other items of income to be excluded for purposes of the computation of qualifying gross_income under either the percent or the percent test respectively or to be included as qualifying_income for either of such tests respectively in appropriate cases consistent with the purposes of the reit provisions footnote of the general explanation provides that income that is statutorily excluded from gross_income computations under the provision is not intended to be within the authority to include as qualifying_income joint_committee on taxation staff general explanation of the tax legislation enacted in the 110th congress cong 2d sess the legislative_history underlying the reit provisions indicates that the central concern behind the gross_income restrictions is that a reit's gross_income should be largely composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business in describing the percent test the report states that u nder this test at least percent of the reit’s income must in one manner or another be derived from real_property id pincite sec_61 of the code generally defines gross_income as income from whatever source derived except as otherwise provided by law gross_income includes income realized in any form whether in money property or services sec_1_61-1 of the income_tax regulations this definition encompasses all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 75_sct_473 99_led_483 1955_1_cb_207 1955_1_cb_207 generally the granting of a transferable right by a government does not cause the realization of income revrul_92_16 1992_1_cb_15 allocation of air emission rights by the u s environmental protection agency does not cause a utility to realize gross_income revrul_67_135 1967_1_cb_20 fair_market_value of an oil_and_gas lease obtained from the federal government through a lottery is not includible in income to the extent any amounts are otherwise includible in gross_income by reason of the allocation of units to company a by the country z government such amounts will plr-103021-10 be considered as qualifying_income under sec_856 for purposes of satisfying the percent and percent reit gross_income tests in sec_856 and sec_856 this is an appropriate case to invoke the authority granted in sec_856 to permit other types of income that are not statutorily designated as qualifying_income under sec_856 or sec_856 to be considered as qualifying_income for purposes of satisfying the percent and percent reit gross_income tests this treatment of income derived by trust from the allocation of units to company a by the country z government is appropriate in this case because of the relationship of the income to reit qualifying_assets the income derived by trust from the allocation of units to company a is inextricably linked to the underlying timberland and standing timber thereon which are qualifying reit assets further the income derived by trust from the allocation of units to company a is not based in whole or part on the profits or losses of any person or entity and is derived from a source that is inherently passive in nature therefore treating the income derived by trust from the allocation of units to company a by the country z government as qualifying_income under sec_856 is consistent with the purposes of the reit provisions sale of units sec_856 of the code provides that at least percent of a reit's gross_income excluding gross_income from prohibited_transactions must be derived from among other sources gain from the sale_or_other_disposition of stock securities and real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 sec_856 provides that at least percent of a reit's gross_income excluding gross_income from prohibited_transactions must be derived from among other sources gain from the sale_or_other_disposition of real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 sec_857 provides that a tax will be imposed upon a reit equal to percent of the net_income derived by the reit from prohibited_transactions sec_857 defines the term prohibited_transaction as a sale_or_other_disposition of property described in sec_1221 which is not foreclosure_property sec_1221 provides that for federal_income_tax purposes the term capital_asset means property held by the taxpayer whether or not connected with the taxpayer’s trade_or_business but does not include stock_in_trade of the taxpayer or other_property of a kind that would properly be included in the inventory of the taxpayer if on hand at the close of the tax_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business in this case the units allocated to company a by the country z government are real_estate_assets and gain from the sale of the units is gain from the sale or other plr-103021-10 disposition of real_property for purposes of sec_856 and sec_856 further we conclude that under the circumstances of this case gain from the sale of units allocated to company a by the country z government is not income from a prohibited_transaction for purposes of sec_857 conclusions accordingly we conclude as follows the units allocated to company a by the country z government qualify as real_estate_assets for purposes of sec_856 and sec_856 to the extent any amounts are included by trust in gross_income by reason of the allocation of units to company a by the country z government such amounts are considered as qualifying_income under sec_856 for purposes of satisfying the percent and percent reit gross_income tests in sec_856 and sec_856 gain from the sale of units allocated to company a by the country z government is gain from the sale_or_other_disposition of real_property for purposes of sec_856 and sec_856 gain from the sale of units allocated to company a by the country z government is not income from a prohibited_transaction for purposes of sec_857 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether trust otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code further no implication is intended by the conclusions in this ruling with respect to sec_864 and sec_954 finally we express no opinion on any federal_income_tax consequences relating to the acquisition retention or sale_or_other_disposition of units acquired by trust or company a other than through the allocation of units to company a by the country z government plr-103021-10 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
